Citation Nr: 1230629	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1961 to January 1965.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

To support his claim, the Veteran testified at a hearing at the RO in September 2009 before a Decision Review Officer (DRO).  A copy of the transcript has been associated with the claims file.  

In an August 2012 Written Brief Presentation, the Veteran's representative raised the issues of entitlement to service connection for hypertension and a cervical spine disorder.  However, as these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Here, the Veteran contends that he began experiencing back pain during service, and that he continues to experience the effects of a back disorder.  

The Veteran's enlistment examination in January 1961 does not note any back disorders.  Therefore, the presumption of soundness attached on entrance examination.  His service treatment records do show he received extensive medical treatment in service for complaints of back pain beginning in March 1963.  At that time, he was diagnosed with a lumbar strain.  In September 1963, the Veteran received a diagnosis of scoliosis after being admitted for suspicion of significant cervical or lumbosacral pathology.  He was discharged in October 1963.  Thereafter, January 1964 X-rays revealed the Veteran's spine was normal.  The report of a July 1964 Medical History noted the Veteran had been in a car accident in 1962.  His November 1964 separation examination was silent regarding the existence of a back disorder.  

Following his separation from service, the Veteran received treatment for his back from Lakeville Family Medicine, dating from March 1996 to August 2009.  These records show his repeated complaints and treatment for back pain.  Interestingly, however, there is some indication in these records that the Veteran may have sustained additional injuries to his back, beginning in 2004.  

The Board notes the Veteran was given a VA compensation examination in March 2007.  The VA examiner provided a diagnosis of mild herniated disc with left radiculopathy.  Following a physical examination, the examiner determined the Veteran's back disorder is less likely than not related to the back injury in service since the current symptomatolgy commenced approximately ten years ago.  This same examiner provided an addendum in March 2008, after reviewing the claims file, and again stated the Veteran's current back disorder is less likely than not related to his military service since the in-service complaints appear to have been self limited with no evidence of continued abnormal findings or x-rays.  

Conversely, the Veteran's private physician from Lakeville Family Medicine, Dr. C.H.D., submitted a letter in August 2009, attesting to the fact the Veteran was injured in 1963 when he fell, and has suffered from chronic pain since that time.  She also states that he has failed physical therapy, and epidural and sacroiliac injections, and remains under her care.  She determined the Veteran currently suffers from facet arthropathy, L4 sciatica, bilateral sacroiliitis, and degenerative disc disease (DDD).  While Dr. C.H.D. mentioned a "fall" in 1963, she did not mention the reported 1962 motor vehicle accident or the post-service private medical treatment reports which suggest post-service work-related injury.  

In light of the above-mentioned evidence, another VA compensation examination and medical nexus opinion are needed in order to reconcile the conflicting opinions rendered by the March 2007 VA compensation examiner and Dr. C.D.H., specifically considering the etiology of the Veteran's currently diagnosed back disorders and whether they are attributable to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA orthopedic examination for a medical nexus opinion to determine whether it is at least as likely as not (i.e., 50 percent or more probability) that any current diagnoses of back disorders are attributable to his military service.  In making this determination, the examiner should also comment on the likelihood the Veteran's current back disorders are due to post-service intercurrent causes, such as those noted in his private treatment records beginning in 2004.  The examiner must also specifically consider the Veteran's lay assertions, as well as the conflicting medical opinions rendered by the March 2007 VA examiner, and in August 2009 by Dr. C.D.H.  

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

2.  Then readjudicate the claim for service connection for a back disorder in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


